Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 1 of 14 PageID #: 5241




                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION



    Damonie Earl, et al.,                            Case No. 4:19-CV-507-ALM

           Plaintiffs,                               Jury Trial Demanded

    v.

    The Boeing Company et al.,

           Defendants.


                                        Plaintiffs’ Reply
                   in Support of Motion to Compel Discovery from Defendants 1

                                           [public version]




1
    This is a ten page consolidated reply brief that has been authorized by the Court. Dkt. 202.
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 2 of 14 PageID #: 5242




                                                       Table of Contents


I.     Defendants’ efforts to bar “post-grounding” and “post-lawsuit” discovery should
       be rejected. .......................................................................................................................... 1
       A.         Documents created after the grounding and the complaint are relevant. ................ 1
                  1.         Documents showing an “association-in fact enterprise.” ........................... 1
                  2.         Documents showing Defendants’ pattern of racketeering. ......................... 2
                  3.         Documents showing the damages Defendants caused. ............................... 2
       B.         Defendants fail to defend their cut-off dates........................................................... 3
                  1.         Defendants are required to produce all relevant documents, not just
                             a preselected subset of relevant documents. ............................................... 3
                  2.         Defendants’ accusations of a “fishing expedition” are unfounded. ............ 4
                  3.         Defendants’ willful ignorance should not be tolerated. .............................. 4
                  4.         Defendants’ “injury was in the past” argument fails. ................................. 5
                  5.         Defendants ignore the rules and cite cases that are irrelevant. ................... 6
       C.         Defendants’ proportionality arguments fail. ........................................................... 7
II.    Defendants’ objections to Plaintiffs’ requests for specific documents fail......................... 8
       A.         Post-mortem analysis of the MAX 8 crashes and Defendants’ efforts to
                  redesign and recertify the MAX 8. ......................................................................... 8
       B.         Specific meetings and discussions about the Max 8 and Defendants’
                  messaging to the public, the airlines, and the pilots about the MAX 8’s
                  failures and its recertification status. ...................................................................... 9
       C.         Payments to and from Southwest concerning the MAX 8. ..................................... 9
       D.         Documents concerning former and current employees of Boeing.......................... 9
III.   Conclusion. ....................................................................................................................... 10




                                                                     i
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 3 of 14 PageID #: 5243




                                             Table of Authorities


Cases
JP Morgan Chase Bank, N.A. v. Datatreasury Corp., 936 F.3d 251 (5th Cir. 2019)..................... 7
Labaty v. UWT, Inc., Civil Action No. SA-13-CV-389-XR,
  2015 U.S. Dist. LEXIS 37405 (W.D. Tex. Mar. 24, 2015). ....................................................... 8
United States ex rel. King v. Solvay S.A., No. H-06-2662,
  2013 U.S. Dist. LEXIS 30752 (S.D. Tex. Mar. 5, 2013) ............................................................ 7
United States ex rel. Spay v. CVS Caremark Corp., No. 09-4672,
  2013 U.S. Dist. LEXIS 121554 (E.D. Pa. Aug. 27, 2013) ......................................................... 7
Vine v. PLS Fin. Servs., Civil Action No. 4:18-CV-00450,
  2020 U.S. Dist. LEXIS 12346 (E.D. Tex. Jan. 24, 2020) ........................................................... 5




                                                         ii
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 4 of 14 PageID #: 5244




I.     Defendants’ efforts to bar “post-grounding” and “post-lawsuit” discovery should be
       rejected.

       Defendants object to producing “post-grounding” and “post-lawsuit” discovery. They act

like these are ordinary objections. They are not. Objecting to producing relevant documents

simply because they were created after the date Defendants’ acts of racketeering culminated in

yet a second fatal crash of the MAX 8 is no more logical than it would have been to limit

discovery in a case about Chernobyl to documents created on or before the date of the meltdown.

And cutting off “post-lawsuit” discovery is no more sensical than denying “post-Labor Day”

discovery. These are unprecedented constructs that Defendants have created to hold back

damaging information; those constructs must be rejected.

       A.      Documents created after the grounding and the complaint are relevant.

       While this case involves a dense body of evidence and a large damages claim, this case is

very simple. There are really just three elements to Plaintiffs’ claims. And, as explained below,

Defendants are withholding documents relevant to each element based on their cut-off dates.

               1.      Documents showing an “association-in fact enterprise.”

       Plaintiffs allege that Boeing and Southwest “constitute an ‘association-in-fact enterprise’

within the meaning of RICO.” Dkt. 165 (First Amended Complaint) ¶ 331. To be clear, the

existence of this enterprise is not itself illegal. In fact, as required to prove a RICO claim, “the

Boeing-Southwest RICO Enterprise is separate and distinct from the pattern of racketeering in

which Boeing and Southwest engage.” Id. ¶ 333. Additionally, as Plaintiffs have alleged, the

Boeing-Southwest enterprise is ongoing. Id. ¶ 332 (“The Boeing-Southwest RICO Enterprise

has an ongoing organization with an ascertainable structure and functions as a continuing unit

with separate roles and responsibilities.”). Accordingly, Plaintiffs are entitled to evidence that

will prove their allegations that Boeing and Southwest constitute an ongoing “association-in-fact


                                                  1
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 5 of 14 PageID #: 5245




enterprise” under RICO. That evidence will not be limited to documents created prior to the

MAX 8 grounding in March 2019 or prior to the filing of this lawsuit. That evidence continues

to be created by Defendants and there is no justification for its withholding.

               2.      Documents showing Defendants’ pattern of racketeering.

       Plaintiffs allege that Boeing and Southwest engaged in an unlawful scheme to “conceal[]

the scope and nature of the deadly safety issues present in the MAX 8 aircraft” so they could

avoid pilot training costs, avoid remediation costs, and increase the sales of the MAX 8 aircraft

and tickets for flights on airlines using those aircraft. Id. ¶¶ 339-340; ¶¶ 152-178. Their scheme

continued even after the first MAX 8 crash on Lion Air (¶¶ 185-219)—when Defendants

continued to lie to the public about the safety of a plane that had just fatally crashed due to a

long-known defect—and even after the second MAX 8 crash that led its grounding (id. ¶¶ 220-

253). Documents created after the MAX 8 grounding and after the fling of the complaint in this

case, which shortly followed, are relevant to proving this scheme.

       The post grounding period of time, continuing through today, is one in which Defendants

have been under immense scrutiny from regulators, litigants, and their own internal reviews

about what went wrong and what needs to be done to bring the MAX 8 back to service. These

documents will demonstrate the lies, concealment, and coverup Defendants engaged in before

being forced to ground the MAX 8 and tell the truth. They will also show the steps Defendants

are now being required to take in recertifying the MAX 8 (i.e., the steps Defendants knew they

should have taken the first time around but intentionally failed to take).

               3.      Documents showing the damages Defendants caused.

       Finally, Plaintiffs also allege that Defendants’ fraudulent scheme has “directly and

proximately caused injuries and damages to Plaintiffs and Class Members,” who bought tickets

on flights that flew on the MAX 8 or on a route that included the MAX 8, having no idea they

                                                  2
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 6 of 14 PageID #: 5246




were playing a game of Russian Roulette and, on top of it, being “overcharge[d] for tickets.” Id.

¶¶ 348-349, ¶ 325. As the Court ruled earlier this year, Plaintiffs are entitled to prove their

damages under their overcharge theory. Dkt. 56 (2/14/20 Memorandum & Order) at 12

(“Accepting Plaintiffs’ allegations as true, the overcharge is an economic injury—separate and

distinct from any alleged risk of physical harm—that constitutes an injury in fact.”). Defendants

continue to generate relevant documents that go to the heart of this subject, studying in real

time—even through today—the effect on customer attitudes and behavior of the truth about the

MAX 8’s safety defects and the impact of that truth on their corporate brands.

       B.      Defendants fail to defend their cut-off dates.

               1.      Defendants are required to produce all relevant documents, not just a
                       preselected subset of relevant documents.

       Defendants tout their existing document productions for the pre-cutoff time periods as

being substantial and sufficient for Plaintiffs’ purposes. Dkt. 195 (“Boeing”) at 1 (“Boeing has

already produced nearly 100,000 documents totaling 1.5 million pages”); Dkt. 193 (“Southwest”)

at 193 at 1 (“Southwest has produced 45,000 documents exceeding 1 million pages and covering

nearly a decade of events”); id. at 8 (“Plaintiffs have the documents to prove the who, what,

where, when, why, and how of the alleged scheme for the time period encompassing when the

alleged scheme occurred”). There are two problems with these arguments.

       First, Defendants are required to produce “all” relevant documents. Dkt. 30 (OGP) at 4,

item 5; Local Rule CV-26(d). That obligation is not met by showing that a certain number of

documents have been produced or that, in Defendants’ view, the documents they have produced

should satisfy Plaintiffs. Rather, it is met by showing all relevant documents have been

produced. Defendants do not claim there are no relevant documents created after their cut-offs;

they instead claim they shouldn’t even have to look for such documents.


                                                  3
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 7 of 14 PageID #: 5247




       Second, even for the pre-cutoff period, Defendants have not produced all relevant

documents. Indeed, Defendants do not even claim to have collected and produced all relevant

documents for the pre-cutoff period, and they won’t even commit to an estimate of when they

will substantially complete their document productions. This is why this motion is necessary,

and why the Court’s order must specify a hard date for production of all relevant documents,

whether those documents were created before or after Defendants’ cut-off dates.

               2.      Defendants’ accusations of a “fishing expedition” are unfounded.

       Boeing argues that “Plaintiffs are engaged in nothing more than a fishing expedition,

hoping against all odds” to find “one document that could be contorted to support their

allegations.” Boeing at 7. Southwest argues that “no documents produced to date tie Southwest

to any alleged coordinated scheme” and “Plaintiffs thus speculatively hope” to find evidence

create “after the lawsuit was filed.” Southwest at 1. These arguments fail for two reasons.

       First, Defendants have in fact produced a number of documents that clearly demonstrate

the truth of Plaintiffs’ pleaded allegations. This includes documents showing Southwest’s

critical role in lying and concealing the truth about the MAX 8, hand-in-hand with Boeing. What

is missing are documents from when the trail goes cold, following Defendants’ cut-offs.

       Second, that Defendants have already produced damaging evidence created during the

pre-cutoff period does not bar Plaintiffs from obtaining additional evidence created after the cut-

offs. Again, absent a compelling showing to the contrary—which Defendants cannot make—we

are entitled to all relevant documents, not just a sampling of them preselected by Defendants.

               3.      Defendants’ willful ignorance should not be tolerated.

       Boeing argues “there is no reason to conclude that, as a general matter, documents

created after March 13, 2019…are likely to be relevant.” Boeing at 1. Southwest argues that

“Plaintiffs fail to explain why they believe (a) there would be documents created after

                                                 4
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 8 of 14 PageID #: 5248




Defendants were sued that would support their claims and (b) those documents would likely

reflect a different kind of knowledge or scheme than in [earlier] documents.” Southwest at 8-9.

These arguments also fail.

       First, we have explained in detail why materials from the post-grounding and post-filing

time frame are relevant and should be produced. Mot. at 2-4, 7-14.

       Second, it is the burden of Defendants to demonstrate with specificity why they should

not be required to produce the documents at issue. Vine v. PLS Fin. Servs., Civil Action No.

4:18-CV-00450, 2020 U.S. Dist. LEXIS 12346, at *7-8 (E.D. Tex. Jan. 24, 2020) (“[T]he party

resisting discovery [must] show why the discovery is irrelevant, overly broad, unduly

burdensome or oppressive, and thus should not be permitted.”).

       Third, Defendants cannot meet that burden. Defendants speak in the abstract, as if they

don’t have any idea what is in their post-cut-off documents. But Defendants alone have

unfettered access to those documents and the ability—if true—to explain that the materials we

seek either do not exist or do not contain the information we seek. Instead, they continue to

pretend that they have not already reviewed these materials, don’t know what’s in them, and

cannot possibly imagine how they could be any different than the documents from the pre-cut off

time period. That is not good enough. Their attempts to be willfully ignorant of the existence

and content of the materials they are withholding cannot justify their continued withholding.

               4.      Defendants’ “injury was in the past” argument fails.

       Boeing asserts: “Plaintiffs do not allege any post-March 13, 2019, actions by Defendants

that contributed to their injury.” Boeing at 4. Southwest asserts: “The facts needed to prove

[Plaintiffs’] theory must necessarily have occurred before the lawsuit’s filing in July 2019

because the alleged injury is the purchase of tickets before the grounding of the MAX on March

13, 2019.” Southwest at 7 (emphasis in original). Again, these arguments fail.

                                                 5
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 9 of 14 PageID #: 5249




          Just because a document was created after the grounding or after the filing of the

complaint, that does not mean the document does not contain relevant evidence of acts that

occurred earlier. Mot. at 2-3. Furthermore, Defendants’ post-grounding and post-filing acts are

indeed relevant—to showing the ongoing existence of their association-in-fact enterprise, which

we did in fact plead (Dkt. 165, ¶332). Accordingly, documents from the post-grounding and

post-filing time period will show (a) the acts of racketeering Defendants engaged in prior to the

grounding, (b) the existence of a RICO enterprise that continues to this day, and (c) the amount
                                                                            2, 3
of damages Defendants acts of racketeering caused the Plaintiff classes.

                 5.      Defendants ignore the rules and cite cases that are irrelevant.

          Defendants complain that we seek “virtually unlimited discovery” and “reject the

application of any time period limitation on the scope of discovery.” Boeing at 2 (emphasis in

original). The rules require Defendants to produce all relevant documents and to continue

supplementing their productions under Rule 26(e). Defendants disregard these rules and instead,

nearly a year and a half into this case, can only muster up three cases to support their cut-off

position. Southwest at 7-8. These cases are no help to Defendants.

          In the CVS case, the plaintiff sought discovery of new acts of fraud (occurring after 2007)

but was denied the discovery due to inadequate allegations of ongoing fraud. United States ex

rel. Spay v. CVS Caremark Corp., No. 09-4672, 2013 U.S. Dist. LEXIS 121554, at *3-4 (E.D.

Pa. Aug. 27, 2013). The court did, however, explain that post-2007 documents addressing the

acts of fraud alleged to occur in 2007 were subject to discovery. Id. at 9 (“[[T]he audit findings



2
  Boeing states it “will readily stipulate that it has had a business relationship with Southwest for
decades, a relationship that endures to the present.” Boeing at 5. That is not the same as
stipulating that Boeing and Southwest constitute a RICO enterprise.
3
    Boeing references its “public/customer facing” proposal, but fails to defend it. See Mot. at 6-7.
                                                   6
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 10 of 14 PageID #: 5250




 reflect claims made in 2007—a year encompassed by the ‘relevant time period’ defined in the

 Amended Complaint. As such, the 2009 audit findings will already be included in the discovery

 period.”). Moreover, Defendants cannot reasonably contend that we have inadequately pleaded

 their ongoing association-in-fact, particularly when they admit the continuing nature of the

 unusually close business relationship that we rely upon to show they constitute an enterprise.

        The Solvay case similarly involved inadequate allegations of ongoing fraud. United

 States ex rel. King v. Solvay S.A., No. H-06-2662, 2013 U.S. Dist. LEXIS 30752, at *14 (S.D.

 Tex. Mar. 5, 2013). The disputed issue was whether the Defendant had to produce documents

 concerning ongoing acts of fraud—not whether the Defendant was permitted to withhold

 documents relating to the earlier acts of fraud simply due to their date of creation. Id. at *6.

        Finally, the Datatreasury case has no applicability. That case concerned post-judgment

 discovery to collect the judgment. JP Morgan Chase Bank, N.A. v. Datatreasury Corp., 936

 F.3d 251, 254-255 (5th Cir. 2019). The dispute was over which years of financials the Plaintiff

 should have access to, not over whether backward-looking documents created in a later year

 were discoverable when the underlying acts of liability occurred in an earlier year. Id.

        C.      Defendants’ proportionality arguments fail.

        Boeing claims (a) it has already spent $3 million in discovery costs (Boeing at 7), and

 (b) it would have to spend another $1 million (id. at 8-9), including a 10 hour-per-custodian

 upload cost (id. at 8, n.6). Boeing also says this is a $20,000 case, not a $2 billion case (id. at 7).

 Boeing provides no authority or evidence to show that (1) the amount of costs already expended

 can justify denying additional discovery or (2) a defendant’s self-servingly dim view of a

 plaintiff’s case or damages claim has any relevance to the proportionality analysis. Moreover, in

 a case of this nature and size—where the well-resourced Defendant is exclusively in possession

 of (at this point) 20 months of relevant, unproduced documents—an additional cost of $1 million

                                                    7
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 11 of 14 PageID #: 5251




 dollars is neither prohibitive nor disproportional to the needs of this case. And to the extent

 Boing has to do any “refreshing” (id. at 8) of its prior collections, that inefficiency is the fault of
                                                              4, 5
 Boeing—having failed to do its job the first time around.

          For its part, Southwest can be commended for showing its math. But avoiding an

 additional $250,000 to $460,000 in costs to provide discovery that should already have been

 provided is not a good enough reason to deny our requests. Those amounts are entirely

 unexceptional, even in the time of COVID. And while we do not dispute that Southwest is

 facing a downturn in its profits, the company still has a reported $14.5 billion in cash on hand

 (cash, cash equivalents, and short term investments). 6

 II.      Defendants’ objections to Plaintiffs’ requests for specific documents fail.

          A.     Post-mortem analysis of the MAX 8 crashes and Defendants’ efforts to
                 redesign and recertify the MAX 8.

          Boeing objects to these requests because (a) this is not a products liability case, (b) we

 have abandoned any claims of fraud on the FAA, and (c) Annex 13 prohibits disclosure. Boeing

 at 11-12. True, we don’t need to show the MAX 8 was actually defective (though it clearly was),

 we need to show Boeing and Southwest lied about its defects and deliberately bypassed the

 certification steps it knew were required. That evidence is found in these documents. In

 addition, Boeing’s Annex 13 objection is meritless. Dkt. 203.

          Southwest (a) says it produced the post mortem analysis for the first crash (on Lion Air),

 and that should be enough, and (b) disclaims any special involvement in the redesign and


 4
  In Boeing’s Labaty case, the damages claim was $160,000. Labaty v. UWT, Inc., Civil Action
 No. SA-13-CV-389-XR, 2015 U.S. Dist. LEXIS 37405, at *10 (W.D. Tex. Mar. 24, 2015).
 5
   As to 10 hours per custodian, this is almost certainly the amount of time it takes the computer
 to do the upload—not active working hours by the analyst.
 6
     http://investors.southwest.com/~/media/Files/S/Southwest-IR/3Q20%2010-Q.pdf
                                                    8
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 12 of 14 PageID #: 5252




 recertification process. Southwest at 10. If the Lion Air post mortem documents are relevant,

 and there is no dispute they are, then so are those following the Ethiopian airlines crash. And if

 Southwest has no special role in the redesign and recertification process—a claim that is

 conspicuously unsupported by Southwest’s declarations—then Southwest will have any easy

 time responding to our requests, which are relevant to proving an ongoing RICO enterprise.

        B.      Specific meetings and discussions about the Max 8 and Defendants’
                messaging to the public, the airlines, and the pilots about the MAX 8’s
                failures and its recertification status.

        Boeing casually states that “[d]ocuments relating to these meetings…will be produced in

 the ordinary course using Boeing’s established production protocols.” Boeing at 12. Those

 protocols are the ones under which Boeing (a) is withholding documents based on its date cut-off

 and (b) refuses to commit to a date certain by which it will complete its document production.

 Moreover, the documents requested in this category are continuing to be created and are not

 limited, as Boeing suggests, to the pre-complaint time period.

        C.      Payments to and from Southwest concerning the MAX 8.

        Defendants claim this discovery is irrelevant and contradicts our allegations. Boeing at

 12-13. They are wrong. The complaint does not simply plead a one-way flow of money to

 Boeing, it alleges that “Boeing promised to give Southwest a substantial rebate [$1 million] for

 every plane if the MAX 8 required simulator training.” Dkt. ¶ 165. As to relevance, if—as has

 been reported—Boeing agreed to pay Southwest large sums of money to ensure Southwest does

 not start buying Airbus aircraft, this is further proof of the highly interdependent relationship that

 constitutes an “association-in-fact enterprise” under RICO.

        D.      Documents concerning former and current employees of Boeing.

        Mark Forkner: Boeing should be ordered to produce all documents relating to Mr.

 Forkner’s critical role in the MAX 8 certification, regardless of whether they are “custodial” (a

                                                   9
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 13 of 14 PageID #: 5253




 term Boeing uses to refer to only documents found in Mr. Forkner’s personal files and emails).

        Curtis Ewbank: Boeing downplays the significance Mr. Ewbank’s whistleblower

 complaint and letter to the Senate. Boeing at 13. Boeing should be ordered to produce all

 documents relating to Mr. Ewbank’s work on the MAX 8 and his allegations of fraud and

 misconduct by Boeing regarding the MAX 8.

        Mike Sinnet: Boeing casually commits to producing Mr. Sinnett’s documents at some

 time in the future. Id. at 13. This production should be ordered to occur now.

        Dennis Muilenberg: Boeing feigns surprise at this dispute, despite having expressly

 discussed the issue with Plaintiffs as recently as the September 16. Id. at 14. Boeing also

 suggests this dispute is resolved, but Boeing has not committed to producing all relevant

 documents concerning Mr. Muilenberg. Id. It should be ordered to do so.

        Sergio Bustamante and Craig Bomben: Boeing makes a cursory reassertion of its “date

 of complaint” objection for these witnesses. Id. Its objection should be overruled. Mot. 11-12.

 III.   Conclusion.

        Defendants should be ordered to produce all relevant documents, including those in the

 categories above, with no delay, no redactions, and no withholding of email attachments.

 November 2, 2020                             Respectfully submitted,

                                              By: /s/ Jeff Eichmann
                                                 John Jeffrey Eichmann (CA 227472)
                                                 (Admitted in the Eastern District)
                                                 DOVEL & LUNER, LLP
                                                 201 Santa Monica Blvd., Suite 600
                                                 Santa Monica, CA 90401
                                                 Telephone: 310-656-7066
                                                 jeff@dovel.com


                                                  Yavar Bathaee (NY 4703443) (Lead Counsel)
                                                  yavar@bathaeedunne.com
                                                  Brian J. Dunne (CA 275689)

                                                 10
Case 4:19-cv-00507-ALM Document 220 Filed 11/04/20 Page 14 of 14 PageID #: 5254




                                                  bdunne@bathaeedunne.com
                                                  Edward M. Grauman (TX 24081931)
                                                  egrauman@bathaeedunne.com
                                                  Andrew Wolinsky (NY 4892196)
                                                  awolinsky@bathaeedunne.com
                                                  BATHAEE DUNNE LLP
                                                  445 Park Avenue, 9th Floor
                                                  New York, NY 10022
                                                  Tel: (212) 918-8188

                                                  Elizabeth L. DeRieux (TX 05770585)
                                                  ederieux@capshawlaw.com
                                                  S. Calvin Capshaw (TX 03783900)
                                                  ccapshaw@capshawlaw.com
                                                  CAPSHAW DERIEUX LLP
                                                  114 E. Commerce
                                                  Gladewater, Texas 75647
                                                  Telephone: (903) 236-9800
                                                  Facsimile: (903) 236-8787

                                                  Attorneys for all Plaintiffs except Lakesha
                                                  Goggins


                                       Certificate of service

        I certify that the above document was served on counsel of record for all parties on the
 above listed date via the ECF filing system.

                                   /s/ Jeff Eichmann


                               Certificate of authorization to seal

         Under the Stipulated Protective Order entered by the Court (dkt. 132), and in compliance
 with LR CV-5(7), I hereby certify that this document and any sealed attachments are properly
 filed under seal.

                                   /s/ Jeff Eichmann




                                                11
